Citation Nr: 1426228	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-23 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder injury.

2.  Entitlement to a temporary total evaluation based on the need for convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1985 to May 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2011, the Veteran and his spouse testified before the Board at the RO in St. Petersburg, Florida.  A transcript of the hearing has been associated with the claims file and has been reviewed.

By a June 2011 decision, the Board remanded the Veteran's appeal for additional development, to include obtaining Social Security Administration (SSA) records, VA treatment records, VA quality-assurance records, and a VA examination and opinion.  In April 2012, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) denying the Veteran's claims.  As will be discussed below, the Board must again remand the appeal because the claims file does not reflect substantial compliance with the June 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for an additional disability to his right shoulder he maintains was caused by negligent VA medical treatment he received in November 2005.  Specifically, the Veteran alleges that he injured his right shoulder while engaging in physical therapy exercises for his service-connected back disability at the VA outpatient clinic (OPC) in Orlando, Florida.  The Veteran also seeks temporary total evaluation based on the need for convalescence following a February 2008 surgery for his right shoulder.

The June 2011 remand directed the AOJ to obtain and associate with the claims folder identified SSA records related to the Veteran's claim for disability benefits.  It also directed the AOJ to obtain VA medical records of treatment the Veteran may have received at the community based outpatient clinics (CBOCs) in Leesburg, Florida and Clermont, Florida and at the OPC in Orlando, Florida since January 2011.  A review of the claims file reflects substantial compliance with these remand directives.

The June 2011 remand also directed the AOJ to request any medical quality-assurance records or documents pertaining to the medical care in question, and if denied on the basis that the records or documents were privileged or confidential, appeal the determination to VA General Counsel.  The Board thoroughly reviewed the Veteran's claims file and found no indication that the AOJ attempted to obtain the quality-assurance records or otherwise comply with this remand directive.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall, 11 Vet. App. at 270.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  Thus, on remand, the AOJ must request from the appropriate Veterans Health Administration (VHA) official(s) any quality-assurance records or documents relevant to the claim, and, if denied, appeal the determination to the VA's General Counsel, in accordance with VAOPGCPREC 1-2011.

Additionally, the June 2011 remand directed the AOJ to afford the Veteran an appropriate VA examination to determine the nature, extent, and etiology of the claimed right shoulder disability.  The examiner was requested to provide an opinion regarding the likelihood that the Veteran sustained an additional disability to his right shoulder as a result of VA medical treatment.  If an additional disability was diagnosed, the examiner was to provide opinions regarding the likelihood that the additional disability was due to negligence on the part of VA and was due to an event not reasonably foreseeable.

An August 2011 examination revealed "evidence of right shoulder rotator cuff tendinopathy/impingement syndrome and AC [acromioclavicular] joint arthritis."  The examiner opined that it was less likely than not that the Veteran's right shoulder disability was caused by physical therapy exercises, but stated that the conditions could be "aggravated by physical therapy or other strenuous physical activity involving the right shoulder."  Although the examiner provided an opinion as to whether an additional disability was caused by the treatment in question, he failed to opine as to whether a present disability was aggravated by VA treatment, resulting in additional disability.  Since physical therapy exercises could have aggravated the Veteran's shoulder disability, the question of additional disability was not answered.

The Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4) (2013).  Thus, on remand, the AOJ must obtain a new VA examination and opinion.

Since the issue of compensation under 38 U.S.C.A. § 1151 is being remanded, the Board finds that the issue of a temporary total evaluation based on the need for convalescence following the February 2008 surgery must be held in abeyance, as the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary information from the Veteran, request from the appropriate VHA official(s) any quality-assurance records or documents relevant to the claim.  If the appropriate VHA official(s) deny the request on the basis that the records or documents may not be disclosed because they are privileged and confidential, the AOJ should appeal this determination to General Counsel, in accordance with VAOPGCPREC 1-2011.

2.  Schedule the Veteran for a VA examination with a physician.  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

The examiner is requested to address the following: 

a)  Is it as likely as not that the Veteran sustained an additional disability to his right shoulder as a result of physical therapy exercises that were prescribed by, and performed at, the VA OPC in Orlando, Florida?  If so, what is the additional disability?

The examiner must consider both whether additional disability was caused by the VA treatment, as well as whether additional disability resulted from the aggravation of a present disability.

In determining whether the Veteran has an additional disability, it is necessary to compare the Veteran's condition immediately prior to the treatment in question to his condition immediately following that treatment.

b)  If there is an additional disability, offer an opinion as to whether or not it is more likely than not (i.e., greater than 50 percent probability), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in prescribing and having the Veteran perform the physical therapy treatment in question. 

c)  If there is an additional disability, also offer an opinion as to whether it is more likely than not (i.e., greater than 50 percent probability), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such additional disability was due to an event not reasonably foreseeable. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.
		
3.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If a benefit sought on appeal is not granted, an SSOC should be furnished to the Veteran and his representative.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


